USCA4 Appeal: 20-1519      Doc: 38         Filed: 12/28/2021    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-1519


        STEVEN EUGENE SHARPE,

                            Plaintiff - Appellant,

                     v.

        DEUTSCHE BANK NATIONAL TRUST COMPANY, a Trustee for Structured
        Asset Investment Loan Trust Mortgage Pass Through Certificate series 2004-1;
        WELLS FARGO HOME MORTGAGE; AMERICA’S SERVING COMPANY,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Terry L. Wooten, Senior District Judge. (3:19-cv-03334-TLW)


        Submitted: December 13, 2021                                Decided: December 28, 2021


        Before THACKER and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Orin G. Briggs, Lexington, South Carolina, for Appellant. M. Todd Carroll, WOMBLE
        BOND DICKINSON (US) LLP, Columbia, South Carolina; John C. Hawk, IV, WOMBLE
        BOND DICKINSON (US) LLP, Charleston, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1519       Doc: 38          Filed: 12/28/2021      Pg: 2 of 3




        PER CURIAM:

               Steven Eugene Sharpe appeals the district court’s order dismissing his complaint

        without prejudice. The district court referred this case to a magistrate judge pursuant to 28

        U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

        advised Sharpe that failure to file timely, specific objections to this recommendation could

        waive appellate review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Sharpe stated that he had received the

        magistrate judge’s recommendation, which included proper notice, and he filed a document

        that the district court construed as objections to the magistrate judge’s recommendation.

        Because the objections were not specific to the particularized legal recommendations made

        by the magistrate judge, however, Sharpe has waived appellate review of the district court’s

        order. See Martin, 858 F.3d at 245 (holding that, “to preserve for appeal an issue in a

        magistrate judge’s report, a party must object to the finding or recommendation on that

        issue with sufficient specificity so as reasonably to alert the district court of the true ground

        for the objection” (internal quotation marks omitted)).




                                                       2
USCA4 Appeal: 20-1519      Doc: 38        Filed: 12/28/2021     Pg: 3 of 3




              Accordingly, we affirm the judgment of the district court. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3